                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

STEPHANIE KOVACH,                                 )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )          Case No. 2:21-cv-00013-SEP
                                                  )
MFA, INCORPORATED,                                )
                                                  )
       Defendant.                                 )
                                MEMORANDUM AND ORDER
       Before the Court are Plaintiff’s Motion for Leave to Dismiss Counts III and IV of First
Amended Complaint (Doc. [21]) and Motion to Remand (Doc. [22]). For the reasons set forth
below, the Motion to Dismiss is granted, and the Motion to Remand is denied.
I.     FACTS AND BACKGROUND
       Plaintiff Stephanie Kovach initially filed this action in the Circuit Court of Audrain
County, Missouri, on July 23, 2020, alleging violations of only the Missouri Human Rights Act
(MHRA). Doc. [8]. Plaintiff filed for a change of venue requesting a transfer to Boone County.
Doc. [10] ¶ 1. The motion was granted, but the action was transferred to Montgomery County.
See id. Plaintiff filed a second petition against Defendant on October 7, 2020, in Boone County,
alleging violations of only the Family and Medical Leave Act (FMLA). Doc. [24] at 1.
Defendant removed that action to the United States District Court for the Western District of
Missouri, which, upon Defendant’s motion to dismiss, dismissed the action because Plaintiff had
impermissibly split her claims. Id. at 2. Plaintiff then amended the instant petition, retaining the
MHRA claim and adding FMLA claims. Defendant removed the action on the basis of federal
question jurisdiction and supplemental jurisdiction. The Amended Complaint includes four
counts, two under the MHRA and two under the FMLA:
               Count I: Sexual Harassment and Hostile Work Environment under the MHRA
               Count II: Retaliation under the MHRA
               Count III: Retaliation for Exercising Rights under the FMLA
               Count IV: Interfering with, Restraining, or Denying the Exercise of, or Attempt to
               Exercise, Rights under the FMLA
                                                 1
See Doc. [10]. Plaintiff moves to dismiss Counts III and IV—the FMLA claims—and to remand
the action to the Circuit Court of Montgomery County. Docs. [21], [22]. Defendant does not
oppose the dismissal of Counts III and IV but does oppose remand. See Doc. [24] at 4 n.1.
II.    LEGAL STANDARDS
       A. Motion to Dismiss
       Federal Rule of Civil Procedure 41(a)(2) provides that after “the opposing party serves
either an answer or a motion for summary judgment[,] . . . an action may be dismissed at the
plaintiff’s request only by court order, on terms that the court considers proper.” This rule is
“primarily intended to prevent a plaintiff from voluntarily dismissing a lawsuit when such a
dismissal would ‘unfairly affect’ the defendant.” Beavers v. Bretherick, 227 F. App’x 518, 520
(8th Cir. 2007) (quoting Paulucci v. City of Duluth, 826 F.2d 780, 782 (8th Cir. 1987)). “The
decision to grant or deny a plaintiff’s motion to voluntarily dismiss a lawsuit rests upon the
sound discretion of the court . . . .” Id.; see also Hamm v. Rhone-Poulenc Rorer Pharms., Inc.,
187 F.3d 941, 950 (8th Cir. 1999). The Eighth Circuit provides factors for the district court to
consider in ruling on such a motion, including “whether the party has presented a proper
explanation for its desire to dismiss; whether a dismissal would result in a waste of judicial time
and effort; and whether a dismissal will prejudice the defendants.” Thatcher v. Hanover Ins.
Grp., Inc., 659 F.3d 1212, 1213-14 (8th Cir. 2011) (quoting Hamm, 187 F.3d at 950). A party
cannot voluntarily dismiss “simply to avoid an adverse decision or seek a more favorable
forum.” Cahalan v. Rohan, 423 F.3d 815, 818 (8th Cir. 2005). Unless a court states otherwise,
dismissal under Rule 41(a)(2) is without prejudice. Fed. R. Civ. P. 41(a)(2).
       B. Motion to Remand
       “A district court exercising original jurisdiction over federal claims also has
supplemental jurisdiction over state claims which ‘form part of the same case or controversy’ as
the federal claims.” Starkey v. Amber Enters., Inc., 987 F.3d 758, 765 (8th Cir. 2021) (quoting
28 U.S.C. § 1367(a)). If in a removed case “the district court has dismissed all claims over
which it has original jurisdiction,” 28 U.S.C. § 1367(c), it has discretion to remand the action to
state court “upon a proper determination that retaining jurisdiction over the case would be
inappropriate.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 357 (1988). When deciding
whether to maintain supplemental jurisdiction, a court considers the four “Gibbs factors”:
“judicial economy, convenience, fairness, and comity.” See City of Chicago v. Int’l Coll. of

                                                 2
Surgeons, 522 U.S. 156, 158 (1997) (citing Carnegie-Mellon Univ., 484 U.S. at 357); United
Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726-27 (1966)). A court can also consider
“whether the plaintiff has engaged in any manipulative tactics when it decides whether to
remand a case.” Carnegie-Mellon Univ., 484 U.S. at 357; see Barondes v. Wolfe, 184 F. Supp.
3d 741, 744-45 (W.D. Mo. 2016).
III.   DISCUSSION
       A. Motion to Dismiss
       Defendant does not oppose Plaintiff’s Motion to Dismiss Counts III and IV. Doc. [24] at
4 n.1. In addition, all three factors articulated by the Eighth Circuit weigh in favor of granting
the voluntary dismissal. See Thatcher, 659 F.3d at 1213-14 (listing factors). First, Plaintiff has
presented the Court with a “proper explanation for [her] desire to dismiss.” Id. Plaintiff’s
FMLA claims depended heavily upon the anticipated testimony of Amanda Cooper, Defendant’s
head of human resources, but Cooper’s deposition revealed she “knew surprisingly little about
FMLA leave and her involvement [with Plaintiff] was limited.” Doc. [25] at 4. As a result,
Plaintiff moved for dismissal of her FMLA claims two days after Cooper’s deposition. Id. In
light of this rationale, the Court finds that Plaintiff’s dismissal is not an impermissible attempt to
seek a more favorable forum, notwithstanding the fact that she simultaneously seeks remand of
her remaining claims. See Blaes v. Johnson & Johnson, 858 F.3d 508, 512 (8th Cir. 2017) (“A
plaintiff cannot use a motion to voluntarily dismiss to seek a more favorable forum.”). The fact
that dismissal of her FMLA claims will not necessarily result in remand further buttresses that
conclusion. See Carnegie-Mellon Univ., 484 U.S. at 357 (remanding state law claims after
dismissal of federal claims is discretionary).
       The second and third factors likewise support granting the Motion. Dismissal of the
FMLA claims would not result in a waste of judicial time or effort: Plaintiff moved for dismissal
less than a month after removal; the Court has not ruled on any substantive motions relating to
the FMLA claims; and the MHRA claims remain before this Court. By contrast, requiring
Plaintiff to litigate claims she no longer wishes to pursue would unnecessarily burden both the
parties and the Court. See Ampleman v. Trans State Airlines, 204 F.R.D. 437, 438 (E.D. Mo.
2001). And finally, Defendants have consented to the dismissal and do not claim that they will
be prejudiced by it. The Motion is granted, and Counts III and IV are dismissed without
prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2).

                                                  3
       B. Motion to Remand
       In light of the dismissal of her federal claims, Plaintiff also moves to remand this action
to the Circuit Court of Montgomery County, whence it was removed. Defendant opposes the
Motion. Because only state law claims remain, this action may remain in federal court only if
the Court exercises supplemental jurisdiction over the MHRA claims. In deciding whether such
an exercise is appropriate, the Court first considers the four Gibbs factors: judicial economy,
convenience, fairness, and comity. See Carnegie-Mellon Univ., 484 U.S. at 357. In addition, the
Court “can consider whether the plaintiff has engaged in any manipulative tactics.” Id. (“If the
plaintiff has attempted to manipulate the forum, the court should take this behavior into account
in determining whether the balance of [Gibbs] factors . . . support[s] a remand . . . .”).
       None of the Gibbs factors weighs in favor of remanding this action to state court.
Defendant has already answered Plaintiff’s Amended Complaint, the parties have fully briefed
the motion to dismiss, and discovery has commenced. See generally Docs. [4], [5], [17], [18].
Therefore, remand would not be in the interest of judicial economy. Cf. Aldridge v. Hoskin,
2020 WL 6313736, at *2 (E.D. Mo. Oct. 28, 2020) (finding judicial economy was not
“substantially sacrificed” by remanding because the defendants had not answered the complaint
and discovery had not begun). Rather, transferring the action will delay adjudication and require
another court to address a motion that is already fully briefed before this Court.
       This action has a convoluted procedural history. Defendant has expended time and
resources defending against Plaintiff’s claims in at least two Missouri circuit courts and two
federal district courts in the context of two separate lawsuits. When Plaintiff filed her FMLA
claims in Boone County, Defendant removed the action to federal court. Therefore, it should
have come as no surprise that when Plaintiff added the same claims to the instant Complaint,
Defendant again removed the action, which is its right. See 28 U.S.C. § 1441(a), (c). Plaintiff
may now seek voluntary dismissal of her FMLA claims for any number of permissible reasons,
but she still knowingly subjected herself to the likelihood of removal to federal court by
amending her complaint to bring federal claims. Under the circumstances, transferring this case
again would be unfair to Defendant.
       Neither of the remaining two Gibbs factors—convenience and comity—provides any
consideration significant enough to rival those of judicial economy and fairness in this case.
Both parties present arguments regarding the proximity of litigants and counsel to the two fora,

                                                  4
but the differences are not substantial. Thus, convenience does not weigh heavily in the Court’s
balancing under Gibbs. And neither does comity, where Plaintiff’s MHRA claims do not present
novel or complex issues of state law, and this Court routinely adjudicates MHRA claims. See
Starkey v. Amber Enters., 987 F.3d 758, 765-66 (8th Cir. 2021) (exercising supplemental
jurisdiction “would not offend principles of comity or fairness” because the state law claim was
“neither novel nor complex”); Thomas v. United Steelworkers Local 1938, 743 F.3d 1134, 1141
(8th Cir. 2014) (upholding the district court’s exercise of supplemental jurisdiction over state law
claims involving “well-settled principles of state law”); cf. Marianist Province of United States
v. City of Kirkwood, 944 F.3d 996, 1003 (finding comity weighs in favor of remand given the
“unusual nature” of the state statute and the lack of case law interpreting it).
       Because, on balance, the Gibbs factors favor retaining jurisdiction over Plaintiff’s MHRA
claims, the Court does not reach whether Plaintiff has engaged in “manipulative tactics.”
Carnegie-Mellon Univ., 484 U.S. at 357. The Motion to Remand is denied.
       Accordingly,
       IT IS HEREBY ORDED that Plaintiff’s Motion for Leave to Dismiss Counts III and IV
of First Amended Complaint (Doc. [21]) is GRANTED.
       IT IS FURTHER ORDERED that Plaintiff’s Motion to Remand (Doc. [22]) is
DENIED.
       IT IS FINALLY ORDERED that Defendant’s Motion to Compel Discovery (Doc. [15])
is DENIED as moot. The parties should address any existing or future discovery disputes in
accordance with this Court’s Local Rules, E.D.Mo. L.R. 3.04, and the procedures set forth in the
Case Management Order. See Doc. [31] ¶ 3(g).
       An appropriate Order of Partial Dismissal will accompany this Memorandum and Order.


Dated this 14th day of July, 2021.




                                                   SARAH E. PITLYK
                                                   UNITED STATES DISTRICT JUDGE



                                                  5
